Citation Nr: 0218812	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  99-07 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for peripheral 
neuropathy, secondary to service-connected bilateral 
hallux valgus and hammertoes of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from June 1979 to April 
1983.

This appeal arises from rating decisions of a regional 
office (RO) of the Department of Veterans Affairs (VA).  
The Board entered a decision in April 2002 which denied 
secondary service connection for peripheral vascular 
disease and secondary service connection for progressive 
neuromuscular disease.  Additionally, the Board granted a 
20 percent rating for a service-connected left foot 
disability and a 20 rating for a service-connected right 
foot disability.  

Further, the Board deferred appellate consideration of the 
issue of service connection for peripheral neuropathy 
secondary to service-connected bilateral hallux valgus and 
hammertoes of the left foot.  Additional evidentiary 
development was undertaken, and the issue is now addressed 
by the decision which follows.  


FINDING OF FACT

The veteran's peripheral neuropathy is related to his 
service-connected bilateral hallux valgus and hammertoes 
of the left foot.


CONCLUSION OF LAW

The veteran's peripheral neuropathy is proximately due to 
or the result of a service-connected disability.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.310, 3.326 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The evidence of record when the Board entered its April 
2002 decision was insufficient to support a determination 
on the issue which is the subject of this decision.  
Accordingly, the Board undertook additional evidentiary 
development.  The medical reports referenced below were 
added to the record pursuant to that development.  

The veteran was afforded a VA neurological examination in 
September 2002.  The examiner noted that the claims file 
had been reviewed.  A history was obtained and a physical 
examination was performed.  According to the examiner, the 
etiology of the veteran's neuropathy could not be 
determined from the available data.  He stated that it was 
often the case that the etiology of peripheral neuropathy 
is undetermined despite thorough diagnostic evaluation.  
Neuropathy may produce hammertoe deformity, but hammertoe 
deformity would not cause neuropathy.  The examiner 
opined, however, that clearly symptoms were exacerbated by 
the rigors of physical training during military service.

The veteran was also afforded a VA foot examination in 
September 2002.  The examiner noted that the claims file 
had been reviewed.  A history was obtained and a physical 
examination was performed.  According to the examiner, the 
veteran presented with multiple orthopedic foot 
deformities that were progressive in nature.  Further, it 
was observed that, "The peripheral neuropathy and the 
numbness associated with this, even though it was not 
there during his military service, cannot be uncorrelated 
that it was secondary to some many multiple surgical 
interventions."  

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law 
eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to its duty-
to-assist obligation.  It revised section 5103 to impose 
on VA, upon receipt of a complete or substantially 
complete application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001).  
Implementing regulations are now codified in the Code of 
Federal Regulations, including 38 C.F.R. §§ 3.102, 3.159 
and 3.326.  

Additionally, VCAA requires that VA notify a claimant as 
to what evidence, if any, will be obtained by the claimant 
and what evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  A review of the claims file indicates that this 
duty to notify the claimant of evidence gathering 
responsibilities has not been met.  However, the decision 
which follows results in a full grant of the benefit 
sought on appeal.  Accordingly, the Board concludes that 
adjudication of this appeal, without referral to the RO 
for further consideration under the new law and 
regulations, poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  When 
aggravation of a veteran's nonservice-connected condition 
is proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The appellant asserts that peripheral neuropathy of the 
feet developed secondary to a service-connected bilateral 
hammertoe deformity.  The Board has obtained medical 
opinions as to the etiology of the veteran's peripheral 
neuropathy of the feet.  Although the opinions are 
somewhat awkwardly worded, the most plausible 
interpretation of the neurology examiner's report is that 
it does not support an etiological relationship between 
the service-connected foot deformities and peripheral 
neuropathy.  The most plausible interpretation of the foot 
examiner's report is that it does support an etiological 
relationship between the service-connected foot 
deformities and peripheral neuropathy.  

Both reports are based on a review of the veteran's claims 
file, as well as a history and physical examination.  The 
Board concludes that the reports are of equal probative 
value.  Here, competent evidence favorable and unfavorable 
to the veteran's claim is in equipoise.  Accordingly, with 
resolution of benefit of doubt in the veteran's favor, 
service connection is warranted for peripheral neuropathy 
as secondary to service-connected bilateral hammertoe 
deformity.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991). 


ORDER

Service connection for peripheral neuropathy, secondary to 
service-connected bilateral hallux valgus and hammertoes 
of the left foot is granted.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

